CRIST, Judge.
Action involving cross-motions to modify custody provisions of dissolution decree. The initial decree named mother as custodial parent. She sought a modification of the decree that would allow her to remove the children permanently from Missouri. In response, husband filed a counter-motion to modify seeking a transfer of custody of the children to him.
The trial court heard the motions and transferred custody to father, finding it was in the best interests of the minor children to remain in the St. Louis area and that father could provide a more stable environment for the children.
We find the trial court’s order is supported by substantial evidence and the trial court correctly declared and applied the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).
CRANDALL, P.J., and REINHARD, J., concur.